

116 S2500 IS: Mental Health Professionals Workforce Shortage Loan Repayment Act of 2019
U.S. Senate
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2500IN THE SENATE OF THE UNITED STATESSeptember 18, 2019Ms. Harris (for herself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to authorize a loan repayment program for mental health
			 professionals to relieve workforce shortages, and for other purposes.
	
 1.Short titleThis Act may be cited as the Mental Health Professionals Workforce Shortage Loan Repayment Act of 2019. 2.Loan repayment program for mental health professionals in shortageTitle VII of the Public Health Service Act is amended—
 (1)by redesignating part G (42 U.S.C. 295j et seq.) as part H; and (2)by inserting after part F (42 U.S.C. 294n et seq.) the following:
				
					GMental Health Professionals in Workforce Shortage
						783.Loan repayment program for mental health professionals in workforce shortages
 (a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall carry out a program under which—
 (1)the Secretary enters into agreements with individuals to make payments in accordance with subsection (b) on the principal of and interest on any eligible loan; and
 (2)the individuals each agree to complete a period of service in a mental health professional shortage area.
 (b)PaymentsFor each year of obligated service by an individual pursuant to an agreement under subsection (a), the Secretary shall make a payment to such individual as follows:
 (1)Service in a shortage areaThe Secretary shall pay— (A)for each year of obligated service by an individual pursuant to an agreement under subsection (a), 1⁄6 of the principal of and interest on each eligible loan of the individual which is outstanding on the date the individual began service pursuant to the agreement; and
 (B)for completion of the sixth and final year of such service, the remainder of such principal and interest.
 (2)Maximum amountThe total amount of payments under this section to any individual shall not exceed $250,000. (c)Eligible loansThe loans eligible for repayment under this section are each of the following:
 (1)Any loan for education in mental health or a related field leading to a master’s degree, leading to a doctoral degree, or consisting of post-doctoral study.
 (2)Any Federal Direct Stafford Loan, Federal Direct PLUS Loan, or Federal Direct Unsubsidized Stafford Loan, or Federal Direct Consolidation Loan (as such terms are used in section 455 of the Higher Education Act of 1965).
 (3)Any Federal Perkins Loan under part E of title I of the Higher Education Act of 1965. (4)Any other Federal loan as determined appropriate by the Secretary.
 (d)Period of serviceThe period of service required by an agreement under subsection (a) shall consist of up to 6 years of full-time employment, with no more than one year passing between any two years of covered employment, as a mental health professional in the United States in a mental health professional shortage area.
 (e)Ineligibility for double benefitsNo borrower may, for the same service, receive a reduction of loan obligations or a loan repayment under both—
 (1)this subsection; and (2)any federally supported loan forgiveness program, including under section 338B, 338I, or 846 of this Act, or section 428J, 428L, 455(m), or 460 of the Higher Education Act of 1965.
								(f)Breach
 (1)Liquidated damages formulaThe Secretary may establish a liquidated damages formula to be used in the event of a breach of an agreement entered into under subsection (a).
 (2)LimitationThe failure by an individual to complete the full period of service obligated pursuant to such an agreement, taken alone, shall not constitute a breach of the agreement, so long as the individual completed in good faith the years of service for which payments were made to the individual under this section.
 (g)Additional criteriaThe Secretary— (1)may establish such criteria and rules to carry out this section as the Secretary determines are needed and in addition to the criteria and rules specified in this section; and
 (2)shall give notice to the committees specified in subsection (h) of any criteria and rules so established.
 (h)Report to congressNot later than 5 years after the date of enactment of the Mental Health Professionals Workforce Shortage Loan Repayment Act of 2019, and every other year thereafter, the Secretary shall prepare and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on—
 (1)the number and location of borrowers who have qualified for loan repayments under this section; and (2)the impact of this section on the availability of mental health services in mental health professional shortage areas.
 (i)DefinitionIn this section: (1)The term mental health professional means a full-time job (including a fellowship) where the primary intent and function of the job is the direct treatment or recovery support of patients with or in recovery from a mental health disorder, such as a physician (MD or DO), psychiatric nurse, social worker, marriage and family therapist, mental health counselor, occupational therapist, psychologist, psychiatrist, child and adolescent psychiatrist, or neurologist.
 (2)The term mental health professional shortage area means— (A)an area designated under section 332 with respect to a shortage of mental health professionals; or
 (B)any facility, program, center, or clinic as determined appropriate by the Secretary for purposes of this section because of a shortage of mental health professionals, including private physician practices and other medical facilities designated under section 332(a) as having such a shortage.
 (j)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2020 through 2029..